Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00042-CV

 CITY OF FLORESVILLE, TEXAS, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz,
     Gloria Morales Cantu, Monica Veliz, and Jade Jimenez, in their official capacities,
                                      Appellants

                                                v.

                        Nick NISSEN, David Johns, and Paul W. Sack,
                                       Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW-19-00897
                           Honorable Lynn Ellison, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order granting
appellees’ motion for summary judgment is REVERSED and judgment is RENDERED that
Appellees Nick Nissen, David Johns, and Paul W. Sack take nothing on their claims against
Appellants City of Floresville, Texas, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz, Gloria
Morales Cantu, Monica Veliz, and Jade Jimenez, in their official capacities. This cause is
REMANDED for the trial court to consider the appellants’ request for attorney’s fees and costs.
Costs of appeal are taxed against Appellees Nick Nissen, David Johns, and Paul W. Sack.

       SIGNED June 29, 2022.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice